Case: 2:20-cv-00004-RLW Doc. #: 31 Filed: 10/09/20 Page: 1 of 2 PageID #: 141



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   NORTHERN DIVISION

 SHAWN FLOWERS-BEY,                                )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )         No. 2:20-CV-0004-RLW
                                                   )
 TOMAS CABRERA, et al.,                            )
                                                   )
                 Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on self-represented plaintiff Shawn Flowers-Bey's motion

to appoint counsel. For the following reasons, the motion will be denied at this time.

       In civil cases, a pro se litigant does not have a constitutional or statutory right to appointed

counsel. Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013); see also Stevens v. Redwing, 146 F.3d

538, 546 (8th Cir. 1998) (stating that "[a] prose litigant has no statutory or constitutional right to

have counsel appointed in a civil case"). Rather, a district court may appoint counsel in a civil

case if the court is "convinced that an indigent plaintiff has stated a non-frivolous claim ... and

where the nature of the litigation is such that plaintiff as well as the court will benefit from the

assistance of counsel." Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining

whether to appoint counsel for an indigent litigant, a court considers relevant factors such as the

complexity of the case, the ability of the pro se litigant to investigate the facts, the existence of

conflicting testimony, and the ability of the prose litigant to present his or her claim. Phillips v.

Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

       In his motion, plaintiff states that he is unable to do the proper research needed to respond

to the Court's order dated September 30, 2020, and therefore requests counsel. The Court's order
 Case: 2:20-cv-00004-RLW Doc. #: 31 Filed: 10/09/20 Page: 2 of 2 PageID #: 142



had required plaintiff to provide service addresses for defendants Dr. Unknown McCollum and

Dr. Unknown Kim. The Court has considered plaintiff's request, but notes for plaintiff that

defendants' Rule 16 disclosures will require defendants to disclose the addresses of Dr. Unknown

McColl um and Dr. Unknown Kim. Counsel is not necessary for this reason. Additionally, after

reviewing the remaining relevant factors, the Court finds that the appointment of counsel is not

warranted at this time. Plaintiff has demonstrated, at this point, that he can adequately present his

claims to the Court. Additionally, neither the factual nor the legal issues in this case appear to be

complex.      The Court will entertain future motions for appointment of counsel as the case

progresses.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion for appointment of counsel 1s

DENIED without prejudice. [ECF No. 28]

       Dated this   f'/'4day of October, 2020.

                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE
